        Case 2:20-cv-01384-WSS Document 100 Filed 03/11/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


Gorge Design Group, LLC., et al,                                Civil Action No.

                                                                    20-1384
                             Plaintiffs,
v.                                                              (Judge Stickman)


Syarme, et.al.

                             Defendants.




                         NOTICE OF VOLUNTARY DISMISSAL



       PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs,

through undersigned attorneys, hereby gives notice of the voluntary dismissal with

prejudice of all claims against Defendants ANONTEE, LILYMI and

NAKATHALIE with each party to bear its own attorneys’ fees, costs, and expenses. The

dismissed Defendants have neither answered Plaintiffs’ Complaint nor filed a responsive

pleading. Accordingly, these Defendants may be voluntarily dismissed and without a court order

under Rule 41(a)(1)(A)(i).

/

/

/

/

/
       Case 2:20-cv-01384-WSS Document 100 Filed 03/11/21 Page 2 of 2




                                   Respectfully submitted,



Dated: March 11, 2021              /s/ Brian Samuel Malkin
                                   Stanley D. Ference III
                                   Pa. ID No. 59899
                                   courts@ferencelaw.com

                                   Brian Samuel Malkin
                                   Pa. ID No. 70448
                                   bmalkin@ferencelaw.com

                                   FERENCE & ASSOCIATES LLC
                                   409 Broad Street
                                   Pittsburgh, Pennsylvania 15143
                                   (412) 741-8400 – Telephone
                                   (412) 741-9292 – Facsimile

                                   Attorneys for Plaintiff




                                    -2-
